 

Exhibit 10.1

 

AMENDMENT TO (1) CREDIT AGREEMENT AND GUARANTY
AND (2) WARRANT

 

This AMENDMENT TO CREDIT AGREEMENT AND GUARANTY AND WARRANT, dated as of June 1,
2017 (this “Amendment”), is made by and among ALLIQUA BIOMEDICAL, INC., a
Delaware Corporation (the “Borrower”), AQUAMED TECHNOLOGIES, INC., a Delaware
corporation (the “Guarantor”; the Borrower and the Guarantor are each also
referred to herein individually as an “Obligor” and collectively as the
“Obligors”) and PERCEPTIVE CREDIT HOLDINGS, L.P., a Delaware limited partnership
(the “Lender”). Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Existing Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantor and the Lender are parties to that certain
Credit Agreement and Guaranty, dated as of May 29, 2015, as subsequently amended
and otherwise modified, with the most recent such amendment and modification
being Amendment No. 2 to the Forbearance and Amendment Agreement, dated as of
April 27, 2017, among the Borrower, the Guarantor and the Lender (as so amended
or otherwise modified and in effect immediately prior to the effectiveness of
this Amendment, the “Existing Credit Agreement”);

 

WHEREAS, in connection with, and as a condition precedent to, the making of the
initial Loan by the Lender to the Borrower pursuant to the Existing Credit
Agreement, the Borrower issued to the Lender a warrant (the “Initial Warrant”)
exercisable into shares of the Borrower’s Common Stock;

 

WHEREAS, the Initial Warrant was subsequently amended and otherwise modified
several times, with the most recent amendment being an amendment and restatement
that became effective on April 6, 2017 (as so amended or otherwise modified and
in effect immediately prior to the effectiveness of this Amendment, the
“Existing Warrant”); and

 

WHEREAS, the Borrower has requested that the Lender agree to certain additional
amendments and modifications to the Existing Credit Agreement and the Existing
Warrant as further described herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Article I
definitions

 

SECTION 1.1.     Certain Terms. The following terms (whether or not highlighted
in bold and/or italics) when used in this Amendment, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 



 

 

 

“Amendment Effective Date” is defined in Article III.

 

“Borrower” is defined in the preamble.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Warrant” is defined in the third recital.

 

“Guarantor” is defined in the preamble.

 

“Initial Warrant” is defined in the second recital.

 

“Lender” is defined in the preamble.

 

“Obligor” is defined in the preamble.

 

Article II
amendmentS TO EXISTING CREDIT AGREEMENT

 

The Existing Credit Agreement is hereby amended in accordance with this
Article II.  Except as expressly so amended, the parties hereto expressly
acknowledge and agree that all other terms and provisions of the Existing Credit
Agreement and each other Loan Document shall continue in full force and effect
without amendment or other modification of any type.

 

SECTION 2.1.     Amendment to Section 3.2(a) of the Existing Credit Agreement.
Effective on (and subject to the occurrence of) the Amendment Effective Date,
Section 3.2(a) of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(a)     On the last Business Day of each calendar month that follows July 31,
2017, the Borrower shall make a scheduled principal payment on the Loan in the
amount of $225,000, payable in cash, with any remaining unpaid balance of the
Loan being payable in cash on the Maturity Date.”

 

Article III
amendmentS TO EXISTING WARRANT

 

The Existing Warrant is hereby amended in accordance with this Article III. 
Except as expressly so amended, the parties hereto expressly acknowledge and
agree that all other terms and provisions of the Existing Warrant and each other
Loan Document shall continue in full force and effect without amendment or other
modification of any type.

 



 2 

 

 

SECTION 3.1.     Amendment to the Preamble of the Existing Warrant. Effective on
(and subject to the occurrence of) the Amendment Effective Date, the preamble of
the Existing Warrant is hereby amended and restated in its entirety as follows:

 

“FOR VALUE RECEIVED, ALLIQUA BIOMEDICAL, INC., a Delaware corporation (the
“Company”), hereby certifies that PERCEPTIVE CREDIT HOLDINGS, LP (the “Initial
Holder”), as the assignee of Perceptive Credit Opportunities Fund, LP, is
entitled to purchase from the Company 2,100,000 duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock at a purchase price per
share equal to the Exercise Price (defined below), all subject to the terms,
conditions and adjustments set forth below. Certain capitalized terms used
herein are defined in Section 1 hereof.”

 

Article IV
conditions precedent

 

This Amendment shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Amendment Effective Date”):

 

SECTION 4.1.     Counterparts. The Lender shall have received counterparts of
this Amendment executed on behalf of the Borrowers, the Guarantor, and the
Lender.

 

SECTION 4.2.     Effective Date Certificate. The Lender shall have received a
certificate, dated as of the Amendment Effective Date and duly executed and
delivered by an Authorized Officer of the Borrower and each Guarantor certifying
as to the matters set forth in Articles V and VI hereof, in form and substance
satisfactory to the Lender.

 

SECTION 4.3.     Costs and Expenses, etc. The Lender shall have received all
fees, costs and expenses due and payable pursuant to Section 11.3 of the
Existing Credit Agreement (including without limitation the reasonable fees and
expenses of Morrison & Foerster LLP, counsel to the Lender), if then invoiced,
together with any other fees separately agreed to by the Borrower and the
Lender.

 

SECTION 4.4.     Satisfactory Legal Form, etc. All legal matters incident to the
effectiveness of this Amendment shall be reasonably satisfactory to the Lender
and its counsel.

 

Article V
Representations and Warranties

 

To induce the Lender to enter into this Amendment, each Obligor represents and
warrants to the Lender as set forth below.

 

SECTION 5.1.     Validity, etc. This Amendment, the Existing Credit Agreement
(after giving effect to this Amendment) and the Existing Warrant (after giving
effect to this Amendment) each constitutes the legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 



 3 

 

 

SECTION 5.2.     Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Amendment the following statements
shall be true and correct:

 

(a)       the representations and warranties set forth in each Loan Document (as
defined in the Existing Credit Agreement) shall, in each case, be, in the case
of representations and warranties qualified as to knowledge, materiality,
Material Adverse Effect (as defined in the Existing Credit Agreement) or any
similar qualification, true and correct in all respects, and, in the case of
those representations and warranties that are not so qualified, in all material
respects, with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

(b)       no Default shall have then occurred and be continuing other than the
Specified Defaults (as defined in Amendment No. 2 to the Amendment and
Forbearance Agreement, dated as of April 27, 2017).

 

Article VI
Confirmation

 

SECTION 6.1.     Reaffirmation. Each Obligor hereby consents to the
modifications made to the Loan Documents pursuant to this Amendment and hereby
agrees that, after giving effect to this Amendment, each Loan Document to which
it is a party, and all Obligations thereunder (including the guarantees made
pursuant to Article X of the Existing Credit Agreement), are and shall continue
to be in full force and effect and the same are hereby ratified in all respects,
except that upon the occurrence of the Amendment Effective Date, all references
in such Loan Documents to the “Credit Agreement”, the “Warrant”, “Loan
Documents”, “thereunder”, “thereof”, or words of similar import shall mean the
Existing Credit Agreement, the Existing Warrant and the other Loan Documents, as
amended or otherwise modified by this Amendment.

 

SECTION 6.2.     Validity, etc. Each Obligor hereby represents and warrants, as
of the Amendment Effective Date, that immediately after giving effect to this
Amendment, each Loan Document, in each case as modified by this Amendment (where
applicable and whether directly or indirectly), to which it is a party continues
to be a legal, valid and binding obligation of such Obligor, enforceable against
such Person in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

Article VII
Miscellaneous

 

SECTION 7.1.     No Waiver. Nothing contained herein shall be deemed to
constitute a waiver of any Default or Event of Default or compliance with any
term or condition contained in the Existing Credit Agreement or any of the other
Loan Documents or constitute a course of conduct or dealing among the parties.
The Lender reserves all rights, privileges and remedies under the Existing
Credit Agreement, the Existing Warrant and the other Loan Documents.

 



 4 

 

 

SECTION 7.2.     Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 7.3.     Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

SECTION 7.4.     Cross-References; Headings. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment. Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

 

SECTION 7.5.     Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article XI thereof
and all rules of interpretation set forth in Article I thereof.

 

SECTION 7.6.     Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

SECTION 7.7.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Amendment by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.8.     Governing Law. This AMENDMENT shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to principles of conflicts of laws that would result in the application
of the laws of any other jurisdiction; provided that Section 5-1401 of the New
York General Obligations Law shall apply.

 



 5 

 

 

SECTION 7.9.     Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Obligors each jointly and severally agree that all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Existing Credit Agreement, the Existing Warrant and the other Loan
Documents shall remain unmodified and shall continue to be, and shall remain, in
full force and effect in all respects.  The amendments and other waivers and
modifications set forth in this Amendment shall be limited precisely as provided
for herein to the provisions expressly amended herein or otherwise modified or
waived hereby and shall not be deemed to be an amendment to, waiver of, consent
to or modification of any other term or provision of the Existing Credit
Agreement, the Existing Warrant or any other Loan Document or of any transaction
or further or future action on the part of any Loan Party which would require
the consent of the Lender under the Existing Credit Agreement, the Existing
Warrant or any of the other Loan Documents.

 

[Signature pages to follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       ALLIQUA BIOMEDICAL, INC.,           By:  /s/ Brian M. Posner  
  Name: Brian M. Posner
Title: Chief Financial Officer               GUARANTOR:         AQUAMED
TECHNOLOGIES, INC.,               By: /s/ Brian M. Posner     Name: Brian M.
Posner
Title: Chief Financial Officer      

 

 7 

 

 



LENDER:                     PERCEPTIVE CREDIT HOLDINGS, LP                    
By: Perceptive Credit Opportunities GP, LLC, its general partner                
                By: /s/ Sandeep Dixit           Name: Sandeep Dixit          
Title: Chief Credit Officer                                 By: /s/ James Mannix
          Name: James Mannix           Title: Chief Operating Officer        

 

 8 

 

 